                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

        Jamecia Teiony Pless,         )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )             3:19-cv-00326-RJC-DSC
                                      )
                  vs.                 )
                                      )
          Tamika Clark, et al         )

            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 7, 2019 Order.

                                               August 7, 2019
